Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
The “timer controller” in claim 1. The term "controller" is not modified by any structure and is considered to be an equivalent placeholder to the use of "means". The word "timer" to describe the unit is not reciting recognized structure in the opinion of the examiner. The timer controller is coupled to functional language indicating a function to be achieved. These factors indicate to the examiner that 112f is being invoked for the claimed "timer controller" of claim 1.
The “geographical determinator” in claim 1. The term "determinator" is not modified by any structure and is considered to be an equivalent placeholder to the use of "means". The word "geographical" to describe the unit is not reciting recognized structure in the opinion of the examiner. The geographical determinator is coupled to functional language indicating a function to be achieved. These factors indicate to the examiner that 112f is being invoked for the claimed "geographical determinator" of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large button" in claim 2 is a relative term which renders the claim indefinite.  The term "large button" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the examiner interprets “large button” as button, however, clarification of the language is requested.
The term "large touchscreen" in claim 8 is a relative term which renders the claim indefinite.  The term "large touchscreen" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the examiner interprets “large touchscreen” as touchscreen, however, clarification of the language is requested.
The term "inappropriate communication" in claim 11 is a relative term which renders the claim indefinite.  The term "inappropriate communication" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the examiner .
Claim 12 directed to “A controlled immediacy social interaction system using telecommunication means including the steps of: (vii) A user seeing people of interest in immediate surrounds… “ is determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the users, which creates confusion as to when direct infringement occurs. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. For the purpose of examination, the examiner interprets the claim as directed to a method, however, clarification of the language is requested.  See MPEP § 2173.05(p). 
Regarding claims 4 and 12, the phrase in "e.g." in parentheses renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Specifically, it is not clear whether the narrower range “looking for male or female of age of 18 to 25 or 25 to 30 years” is a claim limitation. See MPEP § 2173.05(d).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification is silent to the “a selection of a randomly generation of ice breaking questions” step in claim 5. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 recites a method; therefore, the claim passes step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of facilitating dating.  
Regarding claim 13, the abstract idea is defined by the elements of:
A computer-implemented method using, the method comprising: i. determining a first interactor user criteria requirements for a first user with regard a possible second user, wherein a user criteria being met is based on the automatic review of possible second users within the computer-implemented social networking service; ii. determining that the criteria requirements of the first user and the operating criteria of the computer-implemented social networking service are met; iii. identifying a plurality possible second users using the social networking service and their connection addresses; and in response to determining which of the plurality possible second users also meet fulfilling of all of the criteria, time and position being met and are therefore are actual possible second users to enact the computer- implemented social networking service by the first user to communicate with one or more of the actual possible second users.
The above limitations are reciting a method of organizing human activities in the form of matchmaking. The claimed steps are essentially walking through the process of helping a user find a prospective date. The above noted steps that serve to define the abstract idea are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite matchmaking which is managing relationships between people.
For claim 13, the additional elements of the claim are one or more processors on one or more telecommunication devices, a database, and a telecommunication device.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the use of a computing device that 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computer to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claim 14, using in combination:a. A limited time range; b. A predefined or selectable limited geographical range; and 30 c. A limited criteria activation range is a further embellishment of claim 1. Nothing is claimed that provides a practical application or significantly more at step 2B, see MPEP 2106.05(f).
For claim 15, wherein the timer controller further comprises the use of a button on the user's telecommunication device to activate the social media social interaction by use of the computer-implemented social networking service for a short time is further recitation of the same abstract idea of claim 13. Using a button is merely instructing one to practice the invention using computers. This is just 
For claim 16, wherein the timer controller further comprises the use of a virtual button on the user's telecommunication device screen to activate the social media social interaction by use of the computer- implemented social networking service for a short time is a further embellishment the same abstract idea in claim 13. Using a virtual button is merely instructing one to practice the invention using computers. This is just linked the execution of the abstract idea to computer and does not prove a practical application or significantly more, see MPEP 2106.05(f).
For claim 17, The computer-implemented method of claim 13 wherein the controlled immediacy social interaction uses in combination:a. A limited time range; b. A limited geographical range; and c. A limited criteria activation range is a further recitation of the same abstract idea that was found in claim 13. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 18,  wherein a timer controller provides limited time further comprises the use of a button on the user's telecommunication device to activate the social media social interaction by use of the computer- implemented social networking service for a short time is a further embellishment of the same abstract idea in claim 13. The claimed step of a use of a button on the user’s telecommunication device is just linking the execution of the abstract idea to computers and does not provide a practical application or significantly more, see MPEP 2106.05(f).
For claim 19, wherein the enabling to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is by both the first user and the possible second users meeting fulfilling of all of the criteria of database, time and position. and wherein the enabling to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is by both the first user and the possible second users having activated the system in the time. and wherein the enabling to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is by both the first user and the possible second users having assessed the possible connections and both agreeing to the connections is a further recitation of the same abstract idea that was found in claim 13. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
For claim 20, wherein the short time is the fixed predetermined limited time to immediately enable timer controller of the order 0 to 10 minutes. and wherein the short time is only while the button is activated is a further recitation of the same abstract idea that was found in claim 13. Nothing is claimed that provides a practical application or significantly more, MPEP 2106.05(f).
Claims 1-12, have not been rejected under 35 U.S.C. 101 because although the claims are considered to fall into the category of being a method of organizing human activities per the 2019 PEG, in that they recite managing relationships between people, e.g., facilitating dating, the additional elements in combination amount to more than a mere computer implementation of the abstract idea. For claim 1, the additional elements include a central computing device, computer-readable storage device, membership database, central computing device, timer controller, geographical determinator, mobile telecommunication device, and a button on the user's telecommunication device. For claim 12, the additional elements of the claim are telecommunication devices, a timer controller and a button on the user's telecommunication device. This judicial exception is integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements in combination amount to more than use of a generic computer that is merely being used as a tool to execute the abstract idea, see MPEP 2106.05(f). This is indicative of the fact that the claims 1 and 12 have integrated the abstract idea into a practical application. This renders claims 1-12 as being eligible subject matter under 35 U.S.C. 101.  See MPEP 2106.05(f).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10 and 12-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashoori et al. (US 2017/0076000 A1).
Regarding claim 1:
Ashoori discloses:
 A system for computer-implemented social networking service by means of telecommunication comprising: a. a central computing device; and b. a computer-readable storage device connectable to the computing device and having instructions stored thereon {See at least paragraph [0016] The present invention measures a user's biometrics and cognitive state as a basis for forming connections between users; [0035] The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention}; and
 iii. a geographical determinator adapted for selectively limiting geographical range of activation of the system in which each user is located relative to another user {See at least paragraph [0025] Limiting the set of matching users to those within a threshold distance, and while limiting the set of matching users to those whose states were measured within a threshold time};
d. a mobile telecommunication device, for each user and connectable to or integral with the central computing device and/or the computer-readable storage device, allowing selective communication between users {See at least paragraph [0016] If a user has a particular emotional or cognitive state, the present embodiments detect that state and scan for another person who has a similar emotional or cognitive state, establishing a connection between the two users to allow them to have a conversation; [0018] A first user device is connected to a network and can thereby communicate with other user devices; [0019] A user device  includes a hardware processor and a memory. The device itself may be any portable or fixed device such as, e.g., a smartphone, smartwatch, smart outfit, smart eyewear, or a laptop or desktop computer};
e. wherein the system instructions executed by the computing device, cause the computing device to perform operations comprising: i. determining a first user criteria requirements for a first user interaction with regard a possible second user, wherein a user criteria being met is based on the automatic review of the membership database for possible second users within the computer-implemented social networking service {Examiner considers user as inherently belonging to a membership database; See at least paragraph [0027] The system limits the set of matching users according to the first user's and matched users' preferences. The matched users may have their own time and distance restrictions that are stricter than the first user's thresholds. In addition, the users may have privacy settings or other preferences to restrict contact from certain classes of users. In one example, users of one gender may decline contact from, or limit contact to, users of the opposite gender, in which case would remove the non-matching users from the set}; 
ii. determining that the criteria requirements of the first user and the operating criteria of the computer-implemented social networking service are met {See at least paragraph [0028]  Block 310 then establishes a connection between the first user and a second user who is a best match within the thresholds. The match may be determined by any appropriate metric and will depend on the user's goals and the type of information measured. In one case, the quality of the match may be based on similarity to the first user's state, but quality may equivalently be measured by dissimilarity}; 
iii. identifying a plurality possible second users using the social networking service and their connection addresses {Examiner considers users being within a threshold distance as the system identifying their connection addresses; See at least paragraph [0025] The system finds users having matching states, forming a list of potential matches. The system limits the set of matching users to those within a threshold distance};
f. wherein the timer controller further comprises a button on the user's telecommunication device separate to the primary operation such that there is a continuation and recursive review of first user's location so that the system is ready upon activation to activate the social media social interaction by use of the computer-implemented social networking service for a short time and the button can then activate the system by immediately enabling the timer controller to operate for the short time which is the fixed predetermined limited time g. whereby there is provided selective operation of the determination of finding second users and limits the operation in time, limits the operation within distance to relative the position at which the button is activated and limits the second users on the database that are relevant in that time and location {See at least paragraph [0031] The present embodiments may be used to form spontaneous, serendipitous connections between users. For example, consider a user who is in a bad mood. This user looks for someone within, e.g., one mile to go for a coffee to cheer up. The user presses a button on the device, causing the device to scan for another person who is currently (time threshold under, e.g., five seconds) feeling happy. The system locates a potential companion for the user and puts them into contact}.
Regarding claim 2:
A system for social interaction by means of telecommunication system according to claim 1 wherein the button is a large button that is programmable on the user's telecommunication device so as to be readily activated without the user looking at the device wherein it is readily activated at a time the user wishes to start the immediacy social interaction using in combination: a. A limited time range; b. A limited geographical range; and c. A limited criteria activation range {See at least paragraph [0023] In addition to limiting the contact to those users who are close in space, cognitive and biometric states can also be matched to be close in time. So for example, if a user has a particular cognitive state (e.g., they are happy, sad, energized, tired, etc.), the user may press a button on the user interface and the system scans for another user who is currently in a similar mood or in a complementary mood. This may be measured as two users having similar state measurements within a set threshold period of time}.
Regarding claim 3:
A system for social interaction by means of telecommunication system according to claim 2 wherein the timer controller further comprises the use of a virtual button on the user's telecommunication device screen to activate the social media social interaction by use of the computer-implemented social networking service for a short time {See at least paragraph [0031] The user looks for someone within, e.g., one mile to go for a coffee to cheer up. The user presses a button on the device, causing the device to scan for another person who is currently (time threshold under, e.g., five seconds) feeling happy. The system locates a potential companion for the user and puts them into contact}.
Regarding claim 4:
A controlled immediacy social interaction system using telecommunication means according to claim 1 wherein the system provides the steps of: (i) A first user seeing people of interest in immediate surrounds {Examiner considers close proximity as “immediate surrounds”; See at least paragraph [0022] The first user's biometric state is compared to the biometric states of the second user and the third user who are determined to be in close proximity to the first user}; 
(ii) First user activating a communication means with plurality of criteria including: member of group, in predefined area, fulfilling criteria of user (e.g. looking for male or female of age of 18 to 25 or 25 to 30 years) {See at least paragraph [0027] The system optionally limits the set of matching users according to the first user's and matched users' preferences. The matched users may have their own time and 
(iii) System sending offer of connection to actual possible second users being people fulfilling criteria and with their system being activated (iv) A second user able to respond to system offer with system response (v) A favourable system response able to be communicated to user (vi) Enabling an instigation of not direct communication between user and favourable actual second users by means of telecommunication devices {See at least paragraph [0029] The connection formed may be a conversation or any other exchange of information between the two users. For example, one type of connection may involve haptic feedback at the device, where the device buzzes as the first user approaches the second user. Other types of connections may include audio connections, multimedia connections, and text-based connections. As an alternative embodiment, the “best” match may be chosen by the first user based on the remaining set presented via user interface}.
 wherein the enabling an instigation to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is by both the first user and the possible second users meeting fulfilling of all of the criteria of membership database the selected limited time of interaction, and the selected limited geographical range.  and wherein the enabling an instigation to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is by both the first user and the possible second users having activated the system in the selected limited time of interaction {See at least paragraph [0027] The system optionally limits the set of matching users according to the first user's and matched users' preferences. The matched users may have their own time and distance restrictions that are more strict than the first user's thresholds. In addition, the users 

Regarding claim 6:
A system for social interaction by means of telecommunication system according to claim 4 wherein the enabling to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is automatically through an intermediary connection or the central computing device so as to retain connection addresses of the first user and actual possible second users private from the first user and actual possible second users {See at least paragraph [0032] Data may be encrypted, particularly using private set intersection for sharing private data. In this form of encryption, users' encrypted data is compared with a protocol that simultaneously notifies both parties of a series of steps that they can perform on their respective, un-encrypted data to discover the parts that they share, but nothing else. The un-encrypted data never leaves the originating device and thus circumvents man-in-the-middle attacks or the need to trust an intermediate authority. Users can then store their encrypted data on off-device storage such as a cloud or in a peer-to-peer hosting service, assured that only those with similar data can partially decrypt the information. The system can perform the mechanics of notifying overlapping users without knowing anything about the specific content of the data}.
Regarding claim 7:
A system for social interaction by means of telecommunication system according to claim 1 wherein the fixed predetermined limited time to immediately enable timer controller is of the order 0 to 10 minutes {See at least paragraph [0026] It is particularly contemplated that the threshold time should be small. The measurement of a user's state may change rapidly, and the interactions fostered by the present 
Regarding claim 8:
A system for social interaction by means of telecommunication system according to claim 1 wherein the timer controller further comprises a virtual button which is programmable onto the screen of the mobile telecommunication device and is therefore readily activated by the user touching the large touchscreen and activating the search and determination of which of the plurality possible second users also fulfil all of the criteria of the membership database, the selected limited time of interaction and the selected limited geographical range being met and are therefore are actual possible second users {See at least paragraph [0031] The present embodiments may be used to form spontaneous, serendipitous connections between users. For example, consider a user who is in a bad mood. This user looks for someone within, e.g., one mile to go for a coffee to cheer up. The user presses a button on the device, causing the device to scan for another person who is currently (time threshold under, e.g., five seconds) feeling happy. The system locates a potential companion for the user and puts them into contact}.
Regarding claim 9:
A system for social interaction by means of telecommunication system according to claim 1 wherein the short time is only while the button is activated {See at least paragraph [0025] Limiting the set of matching users to those within a threshold distance, and while limiting the set of matching users to those whose states were measured within a threshold time}; [0031] The user presses a button on the device, causing the device to scan for another person who is currently (time threshold under, e.g., five seconds) feeling happy}.
Regarding claim 10:

Regarding claim 12:
A controlled immediacy social interaction system using telecommunication means including the steps of: (vii) A user seeing people of interest in immediate surrounds {Examiner considers close proximity as “immediate surrounds”; See at least paragraph [0022] The first user's biometric state is compared to the biometric states of the second user and the third user who are determined to be in close proximity to the first user}; 
(viii) User activating a communication means with plurality of criteria including: member of group, in predefined area, fulfilling criteria of user (e.g. looking for male or female of age of 18 to 25 or 25 to 30 years) {See at least paragraph [0027] The system optionally limits the set of matching users according to the first user's and matched users' preferences. The matched users may have their own time and distance restrictions that are more strict than the first user's thresholds. In addition, the users may have privacy settings or other preferences to restrict contact from certain classes of users. In one example, users of one gender may decline contact from, or limit contact to, users of the opposite gender, in which case the system would remove the non-matching users from the set}
(ix) System sending offer of connection to actual possible second users being people fulfilling criteria and with their system being activated (x)A second user able to respond to system offer with system response (xi) A favourable system response able to be communicated to user (xii) Enabling an instigation 

wherein the controlled immediacy social interaction uses in combination:a. A limited time range; b. A limited geographical range; and c. A limited criteria activation range {See at least paragraph [0023] In addition to limiting the contact to those users who are close in space, cognitive and biometric states can also be matched to be close in time. So for example, if a user has a particular cognitive state (e.g., they are happy, sad, energized, tired, etc.), the user may press a button on the user interface and the system scans for another user who is currently in a similar mood or in a complementary mood. This may be measured as two users having similar state measurements within a set threshold period of time}. 

wherein a timer controller provides limited time further comprises the use of a button on the user's telecommunication device to activate the social media social interaction by use of the computer-implemented social networking service for a short time. and wherein the timer controller further comprises the use of a virtual button on the user's telecommunication device screen to activate the social media social interaction by use of the computer-implemented social networking service for a short time. wherein the enabling to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is by both the first user and the possible second users having activated the system in the time. {See at least paragraph 
Regarding claim 13:
A computer-implemented method using one or more processors on one or more telecommunication devices, the method comprising: i. determining a first interactor user criteria requirements for a first user with regard a possible second user, wherein a user criteria being met is based on the automatic review of a database of possible second users within the computer-implemented social networking service {Examiner considers user as inherently belonging to a membership database; See at least paragraph [0027] The system limits the set of matching users according to the first user's and matched users' preferences. The matched users may have their own time and distance restrictions that are more strict than the first user's thresholds. In addition, the users may have privacy settings or other preferences to restrict contact from certain classes of users. In one example, users of one gender may decline contact from, or limit contact to, users of the opposite gender, in which case would remove the non-matching users from the set}; 
ii. determining that the criteria requirements of the first user and the operating criteria of the computer-implemented social networking service are met {See at least paragraph [0028]  Block 310 then establishes a connection between the first user and a second user who is a best match within the thresholds. The match may be determined by any appropriate metric and will depend on the user's goals and the type of information measured. In one case, the quality of the match may be based on similarity to the first user's state, but quality may equivalently be measured by dissimilarity}; 

Regarding claim 14:
The computer-implemented method of claim 13 for use in controlled immediacy social interaction using in combination: a. A limited time range; b. A predefined or selectable limited geographical range; and 30 c. A limited criteria activation range {See at least paragraph [0023] In addition to limiting the contact to those users who are close in space, cognitive and biometric states can also be matched to be close in time. So for example, if a user has a particular cognitive state (e.g., they are happy, sad, energized, tired, etc.), the user may press a button on the user interface and the system scans for another user who is currently in a similar mood or in a complementary mood. This may be measured as two users having similar state measurements within a set threshold period of time}.
Regarding claim 15:
The computer-implemented method of claim 13 wherein the timer controller further comprises the use of a button on the user's telecommunication device to activate the social media social interaction by use of the computer-implemented social networking service for a short time {See at least paragraph [0031] The present embodiments may be used to form spontaneous, serendipitous connections between users. For example, consider a user who is in a bad mood. This user looks for someone within, e.g., one mile to 
Regarding claim 16:
The computer-implemented method of claim 13 wherein the timer controller further comprises the use of a virtual button on the user's telecommunication device screen to activate the social media social interaction by use of the computer- implemented social networking service for a short time {See at least paragraph [0031] The present embodiments may be used to form spontaneous, serendipitous connections between users. For example, consider a user who is in a bad mood. This user looks for someone within, e.g., one mile to go for a coffee to cheer up. The user presses a button on the device, causing the device to scan for another person who is currently (time threshold under, e.g., five seconds) feeling happy. The system locates a potential companion for the user and puts them into contact}.
Regarding claim 17:
The computer-implemented method of claim 13 wherein the controlled immediacy social interaction uses in combination: a. A limited time range; b. A limited geographical range; and c. A limited criteria activation range {See at least paragraph [0023] In addition to limiting the contact to those users who are close in space, cognitive and biometric states can also be matched to be close in time. So for example, if a user has a particular cognitive state (e.g., they are happy, sad, energized, tired, etc.), the user may press a button on the user interface and the system scans for another user who is currently in a similar mood or in a complementary mood. This may be measured as two users having similar state measurements within a set threshold period of time}.
Regarding claim 18:
The computer-implemented method of claim 13 wherein a timer controller provides limited time further comprises the use of a button on the user's telecommunication device to activate the social media social 
Regarding claim 19:
19. The computer-implemented method of claim 13 wherein the enabling to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is by both the first user and the possible second users meeting fulfilling of all of the criteria of database, time and position. and wherein the enabling to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is by both the first user and the possible second users having activated the system in the time. and wherein the enabling to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is by both the first user and the possible second users having assessed the possible connections and both agreeing to the connections {Examiner considers users being within a threshold distance as the system identifying their connection addresses; See at least paragraph [0025] The system finds users having matching states, forming a list of potential matches. The system limits the set of matching users to those within a threshold distance; [0027] The system optionally limits the set of matching users according to the first user's and matched users' preferences. The matched users may have their own time and distance restrictions that are more strict than the first user's thresholds. In addition, the users may have privacy settings or other preferences to restrict contact from certain classes of users. In one example, users of one gender may decline contact from, or limit contact to, users of the opposite gender, in which case the system would remove the non-matching users from the set}.
Regarding claim 20:
20. The computer-implemented method of claim 13 wherein the short time is the fixed predetermined limited time to immediately enable timer controller of the order 0 to 10 minutes. and wherein the short time is only while the button is activated {See at least paragraph [0026] It is particularly contemplated that the threshold time should be small. The measurement of a user's state may change rapidly, and the interactions fostered by the present embodiments may occur in real time. This further ensures that both users are awake, near their devices, and actually interested in interaction. In one example, the time threshold may be, e.g, ten seconds, and the distance threshold may be, e.g., ten meters. The system would then limit the matching to only those whose states were measured within those limits}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashoori et al. (US 2017/0076000 A1) in view of Kurani (US 2018/0041461 A1).
Regarding claim 5:
A system for social interaction by means of telecommunication system according to claim 4 wherein the enabling to use the telecommunication device of the first user to communicate with the telecommunication device of the one or more of the actual possible second users is by both the first user and the possible second users having assessed the possible connections by a selection of a randomly generation of ice breaking questions from the first user to the second user to enable both the first user and the second user to agree to the telecommunication connection {Cheng is directed to providing an icebreaker message by a user of a social media application. Disclosed is a user being able to reply to the icebreaker message; Examiner considers a user replying the icebreaker message as the second user agreeing to the telecommunication connection; See at least paragraph [0020] An icebreaker message may be routed to different users based on one or more variables. A user may reply directly to the icebreaker message, and the reply may not be visible to other users; [0029] A one-on-one chat thread may be initiated between the poster and each of the one or more users that reply to the icebreaker message}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ashoori with ability to have the user of to use icebreaker question during a conversation to make it easier for users to start conversations as taught by Kurani, paragraph [0021]. The ability to send an icebreaker message to start a one-on-one conversation can reduce the chance of internet trolling as taught by Kurani, paragraph [0021]. 
Regarding claim 11:
Ashoori does not disclose but Kurani discloses A system for social interaction by means of telecommunication system according to claim 10 wherein following the communication between first user and second user is by having a selection of ice breaker questions such that the first user can select an ice breaker question from the control and instruct with communication to the control to send the ice breaker question to the second user device as communication wherein the ice breaker questions are not user specific but are selected from a generated list so that there is not inappropriate communication prior to the second user agreeing to accept communication from the first user. and 
wherein following receiving the ice breaker question a second user authorisation is able to be selectively sent from the second user telecommunication device to the authorisation of the online system and enable the first user device and the second user device to communicate directly through direct communication channel. {See at least paragraph [0024] A poster may create a structured icebreaker message intended to be broadcast to one or more recipients. The user may create the icebreaker message by filling in a blank field of a prompt statement selected by the user out of a plurality of prompts. Once the user fills in the blank, the completed statement may be used to generate a question to be used for the icebreaker message. [0029] A one-on-one chat thread may be initiated between the poster and each of the one or more users that reply to the icebreaker message. The one-on-one chat thread may be private between the poster and each of the one or more users.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ashoori with ability to have the user of to use icebreaker question during a conversation to make it easier for users to start conversations as taught by Kurani, paragraph [0021]. Icebreaker questions that come from prompts can help users start conversations with users they don’t know.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 20170140054 A1) – discloses offline social facilitation systems.
Finnegan et al. (US 8295851 B2) – discloses a system and method of interactive and live computerized matching. 

Bloom et al. (US 20100056173 A1) – discloses a system for issuing a notification alert on user's mobile device whenever another user is within a short distance or in the same general area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J HARGROVE whose telephone number is (571)272-3562.  The examiner can normally be reached on MON - FRI: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.